Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the application filed on 09/16/2020.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5, 13 and 14 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Badr et al. (US Patent 10,685,187 B2).
Regrading Claims 1 and 13, Badr teaches an electronic device (see Fig.10 and Col.1, Line 52-58), comprising:
a display (see Fig.2B, Fig.10 (1020) and Col.1, Line 13-18);
a wireless communication circuit (see Fig.10 (1016) and Col.17, Line 1-3);
a processor operatively connected to the display and the wireless communication circuit (seeFig.10 (1014) and Col.16, Line 59-61);
and a memory operatively connected to the processor (see Fig.10 (1025) and Col.16, Line 61-66),
wherein the memory stores instructions that, when executed, cause the processor to:
obtain a command generated by an utterance input on an external device, and first data related to a function to be executed when the command is input on the external device by using the wireless communication circuit (see Fig.2A (206A,284), Fig.9 (902,904) and Col.12, Line 11-15, calendar function, schedule booking/calendar entry);
obtain second data related to the function to be executed when the command is input on the electronic device (see Fig.2B (242,244) and Col.12, Line 26-43, confirm, reschedule or cancel appointment with the calendar function);
and determine whether the command is executable on the electronic device based on a result of a comparison between the first data and the second data (see Fig.2B (242,244) and Col.12, Line 26-43, both parties must agree on time and date for calendar entry, or one participant can reschedule or cancel the calendar entry).
Regrading Claims 2 and 14, Badr further teaches wherein the instructions are further configured to cause the processor to obtain first supplementary information related to the external device by using the wireless communication circuit (see Fig.2B (242) and Col.12, Line 26-31, identity/name of first participant Dave).
Regrading Claim 5, Badr further teaches wherein the instructions are further configured to cause the processor to obtain the command and the first data from a second external server by using the wireless communication circuit (see Fig.1 (110,130), Col.5, Line 43-51 and Col.10, Line 4-12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Badr et al. (US Patent 10,685,187 B2) in view of Kalns et al. (US Patent 10,096,316 B2).
Regarding Claims 3 and 15, Badr teaches transmit the command and second supplementary information related to the electronic device to a first external server by using the wireless communication circuit (see Fig.2B (242,244) and Col.12, Line 33-43, rescheduling with calendar function and providing identity of second participant Sarah), but fails to teach obtaining the second data generated based on the command and the second supplementary information from the first external server.
Kalns, however, teaches providing responses from two conversation participants while updating the supplementary information relating to a task (see Fig.6 (610,638) and Col.23, Line 29-40).
It would have been obvious one skilled in the art, before the filing date of the application, to include to configure the electronic device to obtain the second data generated based on the command and the second supplementary information from the first external server. The motivation would be to enable the external device to provide a response after a request to reschedule an appointment by the user of the electronic device.
Regarding Claim 4, Badr further teaches wherein the first data is generated by the first eternal server that processes the command and the first supplementary information received from the external device (see Fig.2A (284), Fig.2B (242), Col.12, Line 11-15 and Col.12, Line 26-31).

Claim Objections
Claims 6-12 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims.
Regarding Claims 6 and 16, the following is a statement of reasons for the indication of allowable subject matter: The prior art of record does not teach, disclose or suggest the claimed limitation of (in combination with all other limitations in the base claims) “wherein the instructions are further configured to cause the processor to map the command to at least one of the first data or the second data and store a mapping result in the memory in case that the first data and the second data are the same”.
Regarding Claims 7-12 and 17-20, the following is a statement of reasons for the indication of allowable subject matter: The prior art of record does not teach, disclose or suggest the claimed limitation of (in combination with all other limitations in the base claims) “wherein the instructions are further configured to cause the processor to change at least one of the command or the second data in case that the first data and the second data are different”, as found in Claims 7 and 17. Similar features are claimed in the dependent Claims 8-12 and 18-20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU B HANG whose telephone number is (571)272-0582.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour, can be reached at (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU B HANG/Primary Examiner, Art Unit 2672